DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.

Response to Arguments

2.	In light of the amendments to the claims, the claim objections of claims 11-20 are withdrawn. 

3.	Regarding claims 1, 7, 11 and 17, on pages 8-11, the applicant argues that the combination of Lu and Bacquet does not explicitly disclose the first-type signal is a synchronization signal.

In response to applicant's argument, the examiner respectfully disagrees with the applicant's response. The Examiner agrees that Lu disclose explicitly disclose “the first-type signal is a synchronization signal” however Bacquet [0010] discloses providing a synchronization message between the user and management station.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-2, 7-8, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, US 2008/0310364 hereafter Lu in view of BACQUET et al, US 2014/0112302 hereafter BACQUET. 

As for claim 1, Lu discloses:
A method for transmission in a time interval, wherein the method comprises: 
obtaining, by a receiving node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Receiving/obtaining, by the mobile station, indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
the time interval comprises a time domain resource of a first-type time-frequency resource and the time domain resource of the second-type time-frequency resource (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information), and 
receiving, by the receiving node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Receiving, by the mobile station, a packet on the determined time-frequency resource which is a data signal).



However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization) and the first- type signal is a synchronization signal (BACQUET, [0010], Providing synchronization message between the user and management station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block and the first-type signal is a synchronization signal as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 2, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

claim 7, Lu discloses:
A method for transmission in a time interval, wherein the method comprises: 
sending, by a sending node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Sending/transmitting, by the base station, an indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
the time interval comprises a time domain resource of a first-type time-frequency resource and the time domain resource of the second-type time-frequency resource (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information) and 
sending, by the sending node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Sending/transmitting, by the base station, a packet on the determined time-frequency resource which is a data signal).



However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization) and the first- type signal is a synchronization signal (BACQUET, [0010], Providing synchronization message between the user and management station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block and the first-type signal is a synchronization signal as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 8, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

claim 11, Lu discloses:
A receiving apparatus, configured to receive a signal in a time interval, wherein the receiving apparatus comprises a processor and a transceiver circuit, wherein the processor is configured to: 
obtaining, by a receiving node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Receiving/obtaining, by the mobile station, indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
the time interval comprises a time domain resource of a first-type time-frequency resource and the time domain resource of the second-type time-frequency resource (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information), and 
receiving, by the receiving node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Receiving, by the mobile station, a packet on the determined time-frequency resource which is a data signal).

Lu does not explicitly disclose a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block and the first-type signal is a synchronization signal.

However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization) and the first- type signal is a synchronization signal (BACQUET, [0010], Providing synchronization message between the user and management station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block and the first-type signal is a synchronization signal as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 12, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a bitmap of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

As for claim 17, Lu discloses:
A sending apparatus, configured to send a signal in a time interval, wherein the sending apparatus comprises a processor and a transceiver circuit (Lu, [0008], [0044],The base station including the processor and memory), wherein the processor is configured to: 
sending, by a sending node, time unit information, wherein the time unit information is used to obtain a location of a time domain resource of a second-type time-frequency resource in the time interval (Lu, FIGURE 14, 1410-1430, [0007], [0042]-[0044], Sending/transmitting, by the base station, an indication used to determination to the location of a determined time-frequency resource which is a data signal), and wherein 
the time interval comprises a time domain resource of a first-type time-frequency resource and the time domain resource of the second-type time-frequency resource (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions), 
the time domain resource of the first-type time-frequency resource is one or more first time units, the first-type time-frequency resource is used to transmit a first-type signal (Lu, FIGURE 13, [0007], [0042], The time-frequency resource is divided into two regions, the first is used to transmit control information), a quantity of the one or more first time units is associated with a quantity of first-type signals (Lu, FIGURE 8, FIGURE 9, [0033], [0034], A plurality of bits are used for the assignment information), and 
sending, by the sending node, a second-type signal on the second-type time-frequency resource, wherein the second-type signal is a data channel signal (Lu, FIGURE 14, 1440, [0043], Sending/transmitting, by the base station, a packet on the determined time-frequency resource which is a data signal).

Lu does not explicitly disclose a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block and the first-type signal is a synchronization signal.

However, BACQUET discloses a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block (BACQUET, [0020], [0021], [0031], The duration of the superframe is equal to the period of the synchronization) and the first- type signal is a synchronization signal (BACQUET, [0010], Providing synchronization message between the user and management station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu with a duration of each time unit of the one or more first time units is equal to duration of a synchronization signal block and the first-type signal is a synchronization signal as taught by BACQUET to provide more efficient use of resources (BACQUET, [0004], [0013], [0014], [0016]).  

As for claim 18, Lu discloses:
The index of the one or more first time units is used as the time unit information or a part of the time unit information (Lu, [0042], Using an index to a channel tree); or a (Lu, FIGURE 11, 1160, [0039], Using a hashed bitmap).

Allowable Subject Matter

5.	Claims 3-6, 9-10, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469